IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

STUART L. HADDAN,                    NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-5578

ANN C. JENKS,

      Appellee.

_____________________________/

Opinion filed November 9, 2016.

An appeal from the Circuit Court for Holmes County.
Christopher N. Patterson, Judge.

Kerry Adkison, Chipley, for Appellant.

Ann C. Jenks, pro se, Appellee.


WINSOR, J.

      The parties to this appeal had a child together in 2002. In 2007, the father

filed a petition seeking full custody, child support, and other relief. The case

lingered for years until the trial court entered the 2015 final judgment we now

review.

      After hearing evidence, the trial court entered the judgment, giving the

mother majority time-sharing and the father alternating weekends. The judgment
also required the father to pay child support and maintain health insurance for the

child. The father now appeals.

      A trial court’s primary consideration in establishing parental responsibility

must be the best interests of the child, see section 61.13(3), Florida Statutes (2015);

Clark v. Clark, 825 So. 2d 1016, 1017 (Fla. 1st DCA 2002), and the trial court here

did report that it “developed this time sharing plan . . . in consideration of the

child’s best interests, social relationships and his familiar school district.” The

father acknowledges that we should not disturb a trial court’s decision on a child’s

best interests if that decision is supported by competent, substantial evidence, see,

e.g., M.A. v. Department of Children and Families, 906 So. 2d 1226, 1227 (Fla. 1st

DCA 2005), but he argues that this decision was not.

      The hearing was not transcribed, so the father presented no transcript. But he

did submit a Statement of Evidence or Proceedings, pursuant to Florida Rule of

Appellate Procedure 9.200(b)(4). The mother did not object to the statement, and

the trial court approved it. We are accordingly bound to rely on it—even if it

constitutes “a very one-sided version of what occurred in the trial court.”

Wollschlager v. Veal, 601 So. 2d 274, 275 n.2 (Fla. 1st DCA 1992), disapproved of

on other grounds by Overbey v. Overbey, 698 So. 2d 811 (Fla. 1997); see also

Jenkins v. Jenkins, 159 So. 3d 310, 311 (Fla. 2d DCA 2015) (relying on a

statement of evidence prepared by one party). Based on that statement, and

                                          2
accepting it as the record of what happened below, we conclude that the trial

court’s judgment was not supported by competent, substantial evidence. We

therefore reverse and remand for further proceedings.

      REVERSED AND REMANDED.

WINOKUR and JAY, JJ., CONCUR.




                                        3